DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hardacker et al. (US 2010/0325656) in view of Van Brandenburg et al. (US 2020/0204841, hereinafter Van).

Regarding claim 1, Hardacker discloses a server device (see 100 in fig. 1; e.g. see ¶ [0023]) comprising: one or more processors (e.g. see ¶ [0036]) configured to: receive a plurality of transmission data (see 104 in fig. 8) from a transmitting device (see 104 in fig. 8); divide the plurality of transmission data into first data (see 112 in fig. 8) and second data (see 316 in fig. 8); delivers transmission data to a receiving device (see 400 in fig. 9); store the second data in a storage (see 316 in fig. 8); receive a transmission request for the second data from the receiving device or the external server device (e.g. see ¶ [0029]); and transmit the second data in response to the transmission request (see 316 and 136 in fig. 8).
Although Hardacker discloses transmitting the first and second data, it is noted that Hardacker does not disclose wherein the first data is transmitted to external sever device that delivers transmission data to the receiver, and wherein the second data is transmitted to the external server device.
However, Van discloses a server device wherein the first data is transmitted to external sever device (see 13 in fig. 3) that delivers transmission data to the receiver (see 1 in fig. 3), and wherein the second data is transmitted to the external server device (see 41, 13 and 1 in fig. 3).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Van teachings of external server into Hardacker for the benefit of helping a client device receive high-resolution spatial-element frames fast enough to achieve a low motion-to-high-res latency.

Regarding claim 2, Hardacker further discloses wherein the transmission data is moving image data (see 104 in fig. 8), and the first data includes image data encoded by intra- frame prediction (see 170 in fig. 3).

Regarding claim 3, Hardacker further discloses wherein the second data includes image data encoded by inter-frame prediction based on the first data (see 190 in fig. 5).

Regarding claim 4, Hardacker further discloses wherein the first data includes a portion of image data encoded by the intra-frame prediction (see 112 in fig. 8), and the second data includes image data other than image data included in the first data among the image data encoded by the intra-frame prediction (see 316 in fig. 8), and image data encoded by inter-frame prediction based on the first data (e.g. see ¶ [0029]).

Regarding claim 5, the references further discloses wherein the first data includes a portion of the image data encoded by the intra-frame prediction (see Hardacker 112 in fig. 8), and the one or more processors change the image data included in the first data among the image data encoded by the intra-frame prediction, according to a band of a network that transmits the transmission data (e.g. see Van ¶ [0144]).

Regarding claim 6, the references further discloses wherein the first data includes a portion of image data encoded by the intra-frame prediction (see Hardacker 112 in fig. 8), and the one or more processors change the image data included in the first data among the image data encoded by the intra-frame prediction, in response to a request from the receiving device or the server device (e.g. see Van ¶ [0144]).

Regarding claim 7, Van further discloses wherein the one or more processors change a size of the first data according to a band of a network that transmits the transmission data (see 151 and 152 in fig. 9).

Regarding claim 9, the claim(s) recite a communication system (see fig. 3) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 10, the claim(s) recite a computer program product (e.g. see ¶ [0064]) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 11, Hardacker further disclose wherein the one or more processors store, in storage, the second data and metadata (e.g. see “full or selectively encrypted form or in un-encrypted form” in ¶ [0029) indicating that the second data is not transmitted to the external server device (see 248 in fig. 7; e.g. see ¶ [0034]).

Regarding claim 12, Hardacker further disclose wherein the metadata is not transmitted to the receiving device (see 248 in fig. 7; e.g. see ¶ [0034]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hardacker and Van in view of Deshpande (US 2013/0273945 A1).

Regarding claim 8, the references do not disclose wherein the one or more processors delete the second data stored in the storage according to a predetermined condition.
However, Deshpande discloses that it is well-known in the art of storage wherein the one or more processors delete data stored in the storage according to a predetermined condition (e.g. see ¶ [0074]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Deshpande teachings of storage management into Hardacker streaming video for the benefit of avoiding memory overload. Incorporating Deshpande would result in delete the second data stored in the storage according to a predetermined condition.

	Response to Arguments
Applicant's arguments with respect to claims 1-12 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Zhao (US 2011/0153782 A1), discloses streaming with various modes.
2.	Ishii et al. (US 2010/0185748), discloses stream transmission modes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485